COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Annunziata and
          Senior Judge Duff
Argued at Alexandria, Virginia


SAMIA MILLS
                                        MEMORANDUM OPINION * BY
v.   Record No. 0884-99-4             JUDGE ROSEMARIE ANNUNZIATA
                                             APRIL 4, 2000
MICHAEL L. MILLS AND
 MARCIA B. MILLS


              FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                      James W. Haley, Jr., Judge

            Dennis E. Ahearn for appellant.

            Joseph A. Vance, IV (Joseph A. Vance, IV &
            Associates, on brief), for appellees.


     The issue to be addressed in this appeal arises from a

decision of the trial court based on its finding that Samia

Mills, the mother of O.M., a minor child, unreasonably withheld

her consent for adoption of O.M. by the appellees, contrary to

the child's best interests.   The mother contends that the

evidence presented to the trial court did not clearly and

convincingly demonstrate that the adoption was in O.M.'s best

interest.   We disagree and affirm.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                               FACTS

     Under familiar principles, we review the evidence on appeal

in the light most favorable to the party who prevailed below,

giving it all reasonable inferences fairly deducible therefrom.

See Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795

(1990).   O.M. was born on September 23, 1991 to Timothy and

Samia Mills.   On November 25, 1991, she was placed in foster

care with the appellees, her paternal uncle and his wife, as a

result of the mother's mental illness and the father's inability

to parent the child at the time.   She has been with her adoptive

parents ever since, and has never spent the night with either of

her biological parents.

     A Report of Investigation prepared by the Stafford County

Department of Social Services recommended that a final order of

adoption be entered.   The child's counselor also recommended

that visitation be terminated and that adoption be granted.

Finally, the court-appointed psychologist who prepared an

Attachment and Bonding Evaluation found that there was neither

attachment nor bonding between O.M. and her mother.

     The mother is a Palestinian native of Israel, where she was

a professor of biochemistry.   She and Timothy Mills were married

in 1990, after she came to teach at Johns Hopkins University.

Both before and subsequent to the birth of O.M., the mother was

committed to a hospital for treatment of paranoid schizophrenia


                               - 2 -
and placed on medication.   Although she is in remission of

positive symptoms, she continues to suffer a degree of mental

impairment.

                                 ANALYSIS

     "An adoption over objection by a natural parent should not

be granted except upon clear and convincing evidence that the

adoption would be in a child's best interest and that it would

be detrimental to continue the natural parent-child

relationship."   Frye v. Spotte, 4 Va. App. 530, 532, 359 S.E.2d
315, 317 (1987) (citing Robinette v. Keene, 2 Va. App. 578, 347
S.E.2d 156 (1986)).   "The trial court's decision, when based

upon an ore tenus hearing, is entitled to great weight and will

not be disturbed on appeal unless plainly wrong or without

evidence to support it."    Id. at 537, 359 S.E.2d at 319-20.

Because we review the evidence in the light most favorable to

the party prevailing below, all evidence in conflict with the

appellees' evidence must be disregarded.     See Garst v.

Obenchain, 196 Va. 664, 668, 85 S.E.2d 207, 210 (1955); Rusty's

Welding Service, Inc. v. Gibson, 29 Va. App. 119, 131, 510
S.E.2d 255, 261 (1999).    Furthermore, "[i]t is well settled that

issues of credibility and the weight of the evidence are within

the unique province of the trier of fact."     Parish v. Spaulding,

26 Va. App. 566, 575, 496 S.E.2d 91, 95 (1998).    "When weighing

the evidence, the fact finder is not required to accept entirely


                                - 3 -
either party's account of the facts."     Winfield v. Urquhart, 25
Va. App. 688, 696, 492 S.E.2d 464, 467 (1997) (citation

omitted).   The fact finder need not accept the testimony of a

non-custodial parent simply because it provides the only account

of certain facts alleged.     See id. at 696, 492 S.E.2d at 468

(citations omitted).

       In determining whether valid consent to adoption is

withheld contrary to the best interest of the child, the court

must consider the child's best interests vis à vis both the

prospective adoptive parents and the parent whose consent to the

adoption is being withheld.     See Hickman v. Futty, 25 Va. App.
420, 432, 489 S.E.2d 232, 237 (1997).    Code § 63.1-225.1

requires determination of "whether the failure to grant the

petition for adoption would be detrimental to the child."

            Where the evidence reveals that adoption
            would be in the child’s best interests and
            the continued relationship with the
            non-consenting parent would be detrimental,
            it follows that the failure to grant the
            adoption would be detrimental to the child.
            In such a case, the conclusion that consent
            is withheld contrary to the child's best
            interests is compelled.

Hickman, 25 Va. App. at 432, 489 S.E.2d at 237-38.    Among the

factors which the court must consider to determine detriment to

the child which a failure to grant the petition would occasion

are:

            the birth parent(s)' efforts to obtain or
            maintain legal and physical custody of the

                                 - 4 -
               child, whether the birth parent(s)' efforts
               to assert parental rights were thwarted by
               other people, the birth parents(s)' ability
               to care for the child, the age of the child,
               the quality of any previous relationship
               between the birth parent(s) and the child
               and between the birth parent(s) and any
               other minor children, the duration and
               suitability of the child's present custodial
               environment and the effect of a change of
               physical custody on the child.

Code § 63.1-225.1; see also Hickman, 25 Va. App. at 426, 489

S.E.2d at 235.

        The trial judge considered all the required statutory

factors, and the evidence in this case supports his findings.

Evidence that the mother is able to care for O.M. is minimal, at

best.       The child is not allowed to live with the mother at her

current residence in accordance with the residential complex

rules.      The mother's mental illness limits her ability to

properly parent the child.      O.M. has not been in the care of the

mother in almost eight years, although numerous hearings were

held in which the mother petitioned for the right to regain

custody of her children 1 and to modify the terms of her

visitation.      In no instance was placement of the child awarded

to the mother.

        Although the mother testified that the adoptive parents

have thwarted her efforts to maintain contact with O.M., it is


        1
       O.M. was born with a fraternal twin, whose custody is not
at issue in this case.


                                   - 5 -
clear from the record that the mother's mental illness is the

predominating factor in the failure not only to establish

contact, but also to establish a bonded relationship with the

child.   The absence of any meaningful relationship between O.M.

and her biological mother was documented and emphasized by the

licensed clinical social worker, Karin L.M. Brown, and by the

psychologist who testified in the case, Dr. Susan D. Rosebro.

The former filed a report admitted into evidence which indicated

that O.M. did not desire contact with her mother and that there

was "virtually no relationship" between O.M. and her mother.

Brown recommended permanent termination of all visitation with

the biological parents and completion of the adoption.    The

latter witness prepared an Attachment and Bonding Evaluation

pursuant to the court's order.    It was admitted into evidence

and showed that "the relationship between Samia Mills and . . .

[O.M.] is dysfunctional . . . ."    Rosebro likewise recommended

termination of visitation, stating that "[f]orcing . . . [O.M.]

to have contact with [her] biological mother in the absence of

any attachment and bonding in the mother-child relationship

poses significant psychological risks to [O.M.'s] current health

and emotional development."   Moreover, the trial court was

entitled to reject the mother's testimony concerning the

appellees' alleged efforts at thwarting her visitation.     See

Winfield, 25 Va. App. at 696, 492 S.E.2d at 468.


                                 - 6 -
     Further evidence in the case established that the child is

doing well in the home of the adoptive parents, feels secure

there, and is attached to her adoptive parents.   She is doing

well in school, and has progressed sufficiently to eliminate the

need for further counseling.

     Because the evidence admitted at the hearing established

clearly and convincingly that O.M.'s placement in the home of

her adoptive parents was in her best interest and that a

continued relationship with her biological mother would be

detrimental to her health and emotional development, we affirm

the trial court's decision.    Furthermore, as the court was

entitled to reject the mother's claim that the adoptive parents

had thwarted her attempts to maintain contact with O.M., all the

factors established in Code § 63.1-225.1 appear to have been

weighed and considered by the court.    We find no error.

                                                            Affirmed.




                                - 7 -